19-10294-jps   Doc 9   FILED 01/25/19   ENTERED 01/25/19 15:38:11   Page 1 of 11
19-10294-jps   Doc 9   FILED 01/25/19   ENTERED 01/25/19 15:38:11   Page 2 of 11
19-10294-jps   Doc 9   FILED 01/25/19   ENTERED 01/25/19 15:38:11   Page 3 of 11
19-10294-jps   Doc 9   FILED 01/25/19   ENTERED 01/25/19 15:38:11   Page 4 of 11
19-10294-jps   Doc 9   FILED 01/25/19   ENTERED 01/25/19 15:38:11   Page 5 of 11
19-10294-jps   Doc 9   FILED 01/25/19   ENTERED 01/25/19 15:38:11   Page 6 of 11
19-10294-jps   Doc 9   FILED 01/25/19   ENTERED 01/25/19 15:38:11   Page 7 of 11
19-10294-jps   Doc 9   FILED 01/25/19   ENTERED 01/25/19 15:38:11   Page 8 of 11
19-10294-jps   Doc 9   FILED 01/25/19   ENTERED 01/25/19 15:38:11   Page 9 of 11
19-10294-jps   Doc 9   FILED 01/25/19   ENTERED 01/25/19 15:38:11   Page 10 of 11
19-10294-jps   Doc 9   FILED 01/25/19   ENTERED 01/25/19 15:38:11   Page 11 of 11
